Case 5:19-cv-00258-C-BQ Document 23 Filed 08/17/21                             Page 1 of 1 PageID 518



                            IN THE UNITED STATES DISTzuCT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION

DIANA M.,I                                             )
                                                       )
                         PlaintilT,                   )
                                                       )
                                                       )
                                                       )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
                         Def-cndant.                   )   Civil Action No. 5:19-CV-258-C-BQ

                                                  ORDER

        Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that the Commissioner's decision should be reversed

and this   civil action should be remanded for further proceedings.2

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby     ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, the decision of the Commissioner is hereby REVERSED and this civil action is

REMANDED for further proceedings.

           SO ORDERED.

           Dated Augttsr.   /7   ,2021
                                                                            J




                                                    SAM      C             S
                                                              UN         STATES DISTzu         JUDGE


           I                                                                                 identifies the
           To protect privacy concerns of plaintiffs in social securiry cases, the un   IS
Plaintiff only by first narne and last initial.
           2
       Neither party has filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
